Name: Decision of the EEA Joint Committee No 8/1999 of 29 January 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: education;  employment;  maritime and inland waterway transport;  European construction;  organisation of transport
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(08)Decision of the EEA Joint Committee No 8/1999 of 29 January 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0039 - 0039DECISION OF THE EEA JOINT COMMITTEENo 8/1999of 29 January 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 121/98 of 18 December 1998(1);Whereas Council Directive 98/35/EC of 25 May 1998 amending Directive 94/58/EC on the minimum level of training of seafarers(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 54a (Council Directive 94/58/EC) in Annex XIII to the Agreement: ", as amended by:- 398 L 0035: Council Directive 98/35/EC of 25 May 1998 (OJ L 172, 17.6.1998, p. 1)."Article 2The texts of Directive 98/35/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 297, 18.11.1999, p. 50.(2) OJ L 172, 17.6.1998, p. 1.